                Case 6:20-cv-00456 Document 1 Filed 06/02/20 Page 1 of 16




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                      WACO DIVISION

   WSOU INVESTMENTS, LLC d/b/a                          §
   BRAZOS LICENSING AND                                 §
   DEVELOPMENT,                                         §     CIVIL ACTION NO. 6:20-cv-456
                                                        §
              Plaintiff,                                §       JURY TRIAL DEMANDED
                                                        §
   v.                                                   §
                                                        §
   MICROSOFT CORPORATION,                               §
                                                        §
              Defendant.                                §

                                  ORIGINAL COMPLAINT FOR PATENT
                                          INFRINGEMENT

         Plaintiff WSOU Investments, LLC d/b/a Brazos Licensing and Development (“Brazos” or

“Plaintiff”), by and through its attorneys, files this Complaint for Patent Infringement against

Microsoft Corporation (“Microsoft” or “Defendant”) and alleges:

                                         NATURE OF THE ACTION
         1.           This is a civil action for patent infringement arising under the Patent Laws of

the United States, 35 U.S.C. §§ 1, et seq., including §§ 271, 281, 284, and 285.

                                                 THE PARTIES
         2.           Brazos is a limited liability corporation organized and existing under the laws

of Delaware, with its principal place of business at 605 Austin Avenue, Suite 6, Waco, Texas

76701.

         3.           On information and belief, Defendant Microsoft Corporation is incorporated

under the laws of Washington State with its principal place of business at 1 Microsoft Way,

Redmond, Washington 98052. Microsoft may be served with process through its registered agent

Corporation Service Company, 211 East 7th Street, Suite 620, Austin, Texas 78701.



                                                    9
              Case 6:20-cv-00456 Document 1 Filed 06/02/20 Page 2 of 16




        4.         On information and belief, Microsoft has been registered to do business in the

state of Texas under Texas SOS file number 0010404606 since about March 1987.

        5.         On information and belief, Microsoft has had regular and established places of

business in this judicial district since at least 2002.

                                  JURISDICTION AND VENUE
        6.         This is an action for patent infringement which arises under the Patent Laws of

the United States, in particular, 35 U.S.C. §§ 271, 281, 284, and 285.

        7.         This Court has jurisdiction over the subject matter of this action under 28 U.S.C.

§§ 1331 and 1338(a).

        8.         This Court has specific and general personal jurisdiction over Microsoft pursuant

to due process and/or the Texas Long Arm Statute, because Microsoft has committed acts giving

rise to this action within Texas and within this judicial district. The Court’s exercise of jurisdiction

over Microsoft would not offend traditional notions of fair play and substantial justice because

Microsoft has established minimum contacts with the forum. For example, on information and

belief, Microsoft has committed acts of infringement in this judicial district, by among other things,

selling and offering for sale products that infringe the asserted patent, directly or through

intermediaries, as alleged herein.

        9.         Venue in the Western District of Texas is proper pursuant to 28 U.S.C. §§1391

and/or 1400(b).

        10.        This district was deemed to be a proper venue for patent cases against Microsoft

in actions bearing docket numbers: 6-19-cv-00572 (Zeroclick, LLC v. Microsoft Corporation ); 6-

19-cv-00687 (Exafer, Ltd. v. Microsoft Corporation.); and 6-19-cv-00399 (Neodron Ltd. v.

Microsoft Corporation).



                                                    9
Case 6:20-cv-00456 Document 1 Filed 06/02/20 Page 3 of 16
Case 6:20-cv-00456 Document 1 Filed 06/02/20 Page 4 of 16
              Case 6:20-cv-00456 Document 1 Filed 06/02/20 Page 5 of 16




        17.         On information and belief, Microsoft owns and operates multiple datacenters in

the judicial district, including without limitation data centers located at 5150 Rogers Road, San

Antonio, Texas 78251; 5200 Rogers Road, San Antonio, Texas 78251; 3823 Weisman Boulevard,

San Antonio, Texas 78251; and 15000 Lambda Drive, San Antonio, Texas 782245.

        18.         On information and belief, Microsoft utilizes its datacenter locations in this

judicial district as regular and established places of business. As a non-limiting example, the data

centers in San Antonio are referred to within Microsoft as “US Gov Texas.”

        19.         On information and belief, thousands of customers who rely on the infringing

datacenter infrastructure that Microsoft’s engineering and operations teams have built, reside in

this judicial district.

                              COUNT ONE - INFRINGEMENT OF
                                 U.S. PATENT NO. 7,676,550

        20.         Brazos re-alleges and incorporates by reference the preceding paragraphs of this

Complaint.

        21.         On March 9, 2010, the United States Patent and Trademark Office duly and

legally issued U.S. Patent No. 7,676,550 (“the ’550 Patent”), entitled “Multiple Access Presence

Agent.” A true and correct copy of the ’550 Patent is attached as Exhibit A to this Complaint.

        22.         Brazos is the owner of all rights, title, and interest in and to the ’550 Patent,

including the right to assert all causes of action arising under the ’550 Patent and the right to any

remedies for the infringement of the ’550 Patent.

        23.         Microsoft makes, uses, sells, offers for sale, imports, and/or distributes in the

United States, including within this judicial district, products such as, but not limited to, certain




                                                      5
              Case 6:20-cv-00456 Document 1 Filed 06/02/20 Page 6 of 16




group meeting platforms, including Microsoft Skype for Business (collectively, the “Accused

Products”).

       24.       Skype for Business, for example, was developed by Microsoft and provides an

online audio and video meeting platform. Skype for Business allows multiple users to collaborate

online. Users establish their presence on the common platform so that other users can establish a

communication session based on their availability. The Accused Products provide an availability

(presence) system having multiple users and administrators and an associated server for rights

management and other functions.




https://www.microsoft.com/en-in/download/details.aspx?id=49440

       25.       Users of the Accused Products can provide their presence information to a server

associated with the Accused Products, such as a Skype for Business Server. The presence

information for a user includes availability status, location, personal status messages, color-coded

presence indicator, location, schedule, and any personal message.




https://support.office.com/en-us/article/control-access-to-your-presence-information-in-skype-
for-business-fea86e34-60cf-4dd0-bfb2-169a42afd92c


                                                    6
             Case 6:20-cv-00456 Document 1 Filed 06/02/20 Page 7 of 16




https://support.office.com/en-us/article/change-your-presence-status-in-skype-for-business-
9b64eef5-47b8-46d8-a744-f490e6f88feb

       26.       The Accused Products allow an organization administrator to manage the users

by entrusting control of specific management tasks to employees. The employees are given rights

of Role-Based Access Control (RBAC) roles. These employees can do management tasks from

their account. The RBAC Roles can be given specific rights such as the right to manage only user

accounts or the right to manage only enterprise voice components etc.




https://docs.microsoft.com/en-us/powershell/module/skype/get-csadminrole?view=skype-ps

       27.       When an administrator sets up Skype for Business Server for an organization, for

example, several universal security groups such as CsAdministrator, CsArchivingAdministrator,

and CsViewOnlyAdministrator are created based on RBAC roles. Thus, a user who is in one of

the security groups has the rights granted of the respective group, such as when a user who is a




                                                  7
             Case 6:20-cv-00456 Document 1 Filed 06/02/20 Page 8 of 16




part of CsAdministrator security group has the rights granted to CsAdministrator RBAC role.




https://docs.microsoft.com/en-us/powershell/module/skype/get-csadminrole?view=skype-ps

       28.       Administrators can have different rights and privileges and can perform

respective management tasks by accessing sets of information based on their rights. The

administrators can contribute to the presence information of both general users and other

administrators. Skype for Business, for example, includes both general users and administrators of

varying levels, which are part of the system for managing presence information.




https://docs.microsoft.com/en-us/powershell/module/skype/set-
csprivacyconfiguration?view=skype-ps.

       29.       Administrators are entitled to control specific management tasks. An

administrator can be entitled to manage users, which can allow the administrator to access

information about the user and configure the default values of presence information.

       30.       A user can access and modify their respective values of presence information,

such as their availability, location, and to whom the information will be displayed. The presence




                                                   8
                Case 6:20-cv-00456 Document 1 Filed 06/02/20 Page 9 of 16




information of Skype for Business users is stored remotely from the users, such as on a Skype

server.




https://support.office.com/en-us/article/control-access-to-your-presence-information-in-skype-
for-business-fea86e34-60cf-4dd0-bfb2-169a42afd92c




https://support.office.com/en-us/article/change-your-presence-status-in-skype-for-business-
9b64eef5-47b8-46d8-a744-f490e6f88feb

          31.      An administrator with appropriate permissions can modify the presence

information based on the administrator rights. An administrator can access information on a Skype

server, for example, to manage the presence information of users and other administrators




                                                  9
             Case 6:20-cv-00456 Document 1 Filed 06/02/20 Page 10 of 16




depending upon the rights and privileges of the administrator.




https://docs.microsoft.com/en-us/powershell/module/skype/set-
csprivacyconfiguration?view=skype-ps

       32.       For example, a Skype server manages the presence information and determines

the rights for an administrator associated with a Skype for Business account. In this example, to

access Skype for Business, an administrator must log-in through Skype for Business application

by providing their respective credentials. The Skype server also authenticates users to verify their

identity and determine respective rights and privileges.




https://docs.microsoft.com/en-us/SkypeForBusiness/opbuildpdf/sfbotoc/TOC.pdf?branch=live

       33.       As an example, an administrator can configure the default location data such that

other users (as presence contributors) cannot see the presence information. An administrator also

has the option to change attributes of the presence information. The administrator can enable the


                                                    10
             Case 6:20-cv-00456 Document 1 Filed 06/02/20 Page 11 of 16




presence information of the users to make it visible to contacts or other users. Skype server

implements the setting that is changed by the administrator to display the presence information

based on the configuration.




https://docs.microsoft.com/en-us/powershell/module/skype/set-
csprivacyconfiguration?view=skype-ps




https://docs.microsoft.com/en-us/skypeforbusiness/set-up-skype-for-business-online/configure-
presence-in-skype-for-business-online

       34.       The Skype server enables the administrator to access the presence information of

the users. Skype Server checks the specific rights and privileges of an administrator to allow access

to the presence information based on the role assigned. For example, if an administrator role is


                                                     11
             Case 6:20-cv-00456 Document 1 Filed 06/02/20 Page 12 of 16




entitled to a management task associated with the part of the presence information, the presence

information of users will be filtered by the server, and the administrator will access that part of the

information. This filtered information is received by software installed on the device of the

administrator, such as Skype for Business. As an example, a helpdesk employee can be given

rights to manage user accounts and other users can be given archiving rights. The helpdesk

administrator can see information related to user accounts in a certain location or group while the

archiving administrator can see information related to chat history.




https://docs.microsoft.com/en-us/powershell/module/skype/get-csadminrole?view=skype-ps

       35.        The Accused Products include software, such as Skype for Business, that

provides a graphical user interface enabling an administrator to access attributes of the presence

information. The administrator can access only the filtered presence information in which the

administrator is entitled based on the role and the access rules and can update the filtered presence

information. As an example, an administrator can disable the presence information so that it will

not be visible to other contacts or users blocked by the user.




                                                      12
           Case 6:20-cv-00456 Document 1 Filed 06/02/20 Page 13 of 16




https://docs.microsoft.com/en-us/skypeforbusiness/set-up-skype-for-business-online/configure-
presence-in-skype-for-business-online




https://docs.microsoft.com/en-us/SkypeForBusiness/opbuildpdf/sfbotoc/TOC.pdf?branch=live
        36.       In view of preceding paragraphs, each and every element of at least claim 8 of

the ’550 Patent is found in the Accused Products.




                                                    13
             Case 6:20-cv-00456 Document 1 Filed 06/02/20 Page 14 of 16




       37.        Microsoft has and continues to directly infringe at least one claim of the ’550

Patent, literally or under the doctrine of equivalents, by making, using, selling, offering for sale,

importing, and/or distributing the Accused Products in the United States, including within this

judicial district, without the authority of Brazos.

       38.        Microsoft has received notice and actual or constructive knowledge of the ’550

Patent since at least the date of service of this Complaint.

       39.        Since at least the date of service of this Complaint, through its actions, Microsoft

has actively induced product makers, distributors, retailers, and/or end users of the Accused

Products to infringe the ’550 Patent throughout the United States, including within this judicial

district, by, among other things, advertising and promoting the use of the Accused Products in

various websites, including providing and disseminating product descriptions, operating manuals,

and other instructions on how to implement and configure the Accused Products. Examples of

such advertising, promoting, and/or instructing include the documents at:

             •   https://support.office.com/en-us/article/change-your-presence-status-in-skype-
                 for-business-9b64eef5-47b8-46d8-a744-f490e6f88feb
             •   https://support.office.com/en-us/article/control-access-to-your-presence-
                 information-in-skype-for-business-fea86e34-60cf-4dd0-bfb2-169a42afd92c
             •   https://docs.microsoft.com/en-us/powershell/module/skype/get-
                 csadminrole?view=skype-ps
             •   https://docs.microsoft.com/en-us/powershell/module/skype/set-
                 csprivacyconfiguration?view=skype-ps
             •   https://docs.microsoft.com/en-
                 us/SkypeForBusiness/opbuildpdf/sfbotoc/TOC.pdf?branch=live
             •   https://docs.microsoft.com/en-us/skypeforbusiness/set-up-skype-for-business-
                 online/configure-presence-in-skype-for-business-online
             •   https://support.office.com/en-us/article/change-your-presence-status-in-skype-
                 for-business-9b64eef5-47b8-46d8-a744-f490e6f88feb

       40.        Since at least the date of service of this Complaint, through its actions, Microsoft

has contributed to the infringement of the ’550 Patent by having others sell, offer for sale, or use

                                                      14
             Case 6:20-cv-00456 Document 1 Filed 06/02/20 Page 15 of 16




the Accused Products throughout the United States, including within this judicial district, with

knowledge that the Accused Products infringe the ’550 Patent. The Accused Products are

especially made or adapted for infringing the ’550 Patent and have no substantial non-infringing

use. For example, in view of the preceding paragraphs, the Accused Products contain functionality

which is material to at least one claim of the ’550 Patent.

                                            JURY DEMAND
       Brazos hereby demands a jury on all issues so triable.


                                    REQUEST FOR RELIEF

       WHEREFORE, Brazos respectfully requests that the Court:

       (A)       Enter judgment that Microsoft infringes one or more claims of the ’550 Patent

literally and/or under the doctrine of equivalents;

       (B)       Enter judgment that Microsoft has induced infringement and continues to

induce infringement of one or more claims of the ’550 Patent;

       (C)       Enter judgment that Microsoft has contributed to and continues to contribute

to the infringement of one or more claims of the ’550 Patent;

       (D)       Award Brazos damages, to be paid by Microsoft in an amount adequate to

compensate Brazos for such damages, together with pre-judgment and post-judgment interest

for the infringement by Microsoft of the ’550 Patent through the date such judgment is entered

in accordance with 35 U.S.C. §284, and increase such award by up to three times the amount

found or assessed in accordance with 35 U.S.C. §284;

       (E)       Declare this case exceptional pursuant to 35 U.S.C. §285; and

       (F)       Award Brazos its costs, disbursements, attorneys’ fees, and such further and

additional relief as is deemed appropriate by this Court.


                                                      15
           Case 6:20-cv-00456 Document 1 Filed 06/02/20 Page 16 of 16




Dated: June 2, 2020                   Respectfully submitted,

                                     /s/ James L. Etheridge
                                     James L. Etheridge
                                     Texas State Bar No. 24059147
                                     Ryan S. Loveless
                                     Texas State Bar No. 24036997
                                     Travis L. Richins
                                     Texas State Bar No. 24061296
                                     ETHERIDGE LAW GROUP, PLLC
                                     2600 E. Southlake Blvd., Suite 120 / 324
                                     Southlake, Texas 76092
                                     Telephone: (817) 470-7249
                                     Facsimile: (817) 887-5950
                                     Jim@EtheridgeLaw.com
                                     Ryan@EtheridgeLaw.com
                                     Travis@EtheridgeLaw.com


                                     COUNSEL FOR PLAINTIFF




                                           16
